Waite, J.
Whatever opinions may formerly have been entertained upon the subject, the rule seems now to be fully settled, in England, in this state, and generally throughout the Union, that the testimony of a juror cannot be received for the purpose of setting aside a verdict, on the ground of mistake or misconduct, on the part of the jurors. Vaise v. Delaval, 1 Term R. 11. Owen v. Warburton, 1 New Rep. 326. Everett v. Youells, 4 Bar. & Adol. 681. (24 E. C. L. 141.) State of Conn. v. Freeman, 5 Conn. R. 348. Meade v. Smith, 16 Conn. R. 348. The People v. Columbia Common Pleas, 1 Wend. 297. Hannum v. The Inhabitants of Belchertown, 19 Pick. 311.
“The danger would be infinite,” says Lord Ellenborough, “if an affidavit could be received from a juryman, for the purpose of setting aside a verdict.” Rex v. Wooller, 2 Stark. R. 111. (3 E. C. L. 270.
It is however said, that the testimony was not offered to shew the misconduct of the jury, but their misapprehension. Whether their conduct was the result of an intentional disregard of the instruction of the court, or a misapprehension of their duty, the rule equally applies. The admission of such evidence would have a tendency to induce unsuccessful suitors to tamper with jurors, after their verdicts had been rendered, and to prevail upon them to come forward with disclosures to set their verdicts aside. It is far better that the rule should remain uniform and settled, than to suffer the consequences that would result from any relaxation.
2. The defendant Turner further claims, that the verdict against him, is against the evidence in the cause. We have carefully considered the evidence, as detailed n the motion, *597and cannot say, that the case is brought within the rule which will justify us in setting aside the verdict, and grant a new trial.
3. In the charge of the judge to the jury, we discover nothing erroneous. They were told, that if Turner owned the horses, in the absence of all evidence to the contrary, it was reasonable to presume, that the driver having the controul of them, was placed in that situation, by his consent, and that they were employed in his business; but that the contrary might be shewn; and the question was not one of law, but of fact for the jury.
The question was properly submitted to the jury, as one of fact for them to determine, uncontrouled by any rule of law. The presumption arising from the ownership of the horses, in the absence of evidence to the contrary, was a reasonable one. Every owner of personal property is presumed to have the possession, unless there be something in the case to justify a different conclusion.
We do not, therefore, advise a new trial.
In this opinion the other judges concurred, except Church, Ch. J., who was disqualified under the late statute.
Motion in arrest overruled;
New trial denied.